___________

                                No. 95-3532
                                ___________

Timothy H. Joeckel; Dawn L.        *
Joeckel; Kenneth E. Thorne;        *
Linda Secora; Frank Secore;        *
Roy Nuttleman; Cecilia             *
Nuttleman; Reynold J. Spulak;      *
Gordon D. Whitten; Barbara A.      *
Whitten; Marvin Eugene Simon;      *
Frank Dahlstrom; Earle C.    *
Baillie; Steve Tolstedt; Don       *
Offenbacker; Marilyn A.            *
Offenbacker; Leslie Cornwell; *
Cleve W. Stutzman; Arlene M.       *
Stutzman; Edwin L. Johnson;        *
Maxine M. Johnson; Laverne H.      *
Meints; Chris L. Meints;     *
James A. Davis, Jr.; Joan B.       *
David; Lloyd Francis; Kenneth      *
E. Schroeder; Norma L.             *     Appeal from the United States
Schroeder; James L. Gustafson;*    District Court for the
Janis A. Gustafson; Edward J.      *     District of Nebraska.
Axmann; Donna J. Axmann;     *
Wilfred Wagher; Charlie            *          [UNPUBLISHED]
Crofutt; Denise Crofutt; Ray       *
E. Muhlbach; Louise M. Miller; *
Dale L. Mattley; Erlyn M.    *
Mattley; Dorothy Bredthauer;       *
Ted Daggett; Mona Daggett;         *
Robert J. Jones; Robert E.   *
Spurgeon; Barbara M. Spurgeon; *
Andrew M. Jaskiewicz; Larry S. *
Riederer; Orlan Meske; Ladonna *
Meske; Jeanne M. Thorne;     *
William J. Fritz; Craig R.   *
Ditzen,                            *
                                   *
           Appellants,             *
                                   *
     v.                            *
                                   *
Internal Revenue Service,   *
Collector; John Does, 1            *
through 10,                        *
                                   *
           Appellees.       *
                                   ___________

                        Submitted:     July 1, 1996

                              Filed:   July 5, 1996
                                       ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Appellants are a group of Nebraska citizens who claim that they are
neither citizens nor residents of the United States and are thus not
required to pay federal income taxes, and assert that defendants have
wrongfully    refused    to    recognize   their   status.     The   district   court1
dismissed their action for lack of subject matter jurisdiction.                    We
conclude the judgment of the district court was correct and that an opinion
would lack precedential value.          See 8th Cir. R. 47B.


     Accordingly we affirm the district court's judgment.2


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Warren K. Urbom, United States District Judge
for the District of Nebraska.
          2
          Appellants' motion to amend the caption                       is   denied.
Appellees' motion for sanctions is also denied.